United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-7130                                                 September Term, 2021
                                                                        1:21-cv-02415-UNA
                                                        Filed On: February 25, 2022
Brud Rossmann,

              Appellant

       v.

Peter Newsham, Chief of Police, et al.,

              Appellees

              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rao and Jackson, Circuit Judges, and Sentelle, Senior Circuit Judge

                                      JUDGMENT

       This appeal was considered on the record from the United States District Court for
the District of Columbia and on the brief and supplements filed by appellant. See Fed. R.
App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed September 24,
2021, be affirmed. The district court dismissed appellant’s complaint under 28 U.S.C.
§ 1915(e)(2)(B)(ii) and Federal Rule of Civil Procedure 8(a) because “[t]he connection of the
defendants to one another and to the intended claims and causes of action, if any, are
completely undefined” in the complaint, and appellant has shown no error in the district
court’s decision. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

       Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any
timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b);
D.C. Cir. Rule 41.

                                          Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk